DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/808,847 filed 03/04/2020.

Information Disclosure Statement
The information disclosure statement filed 03/04/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Raphael Valencia on 12/08/2021.


Proposed Examiner’s Amendments for 16/808,847


1. (Currently Amended) A wiring board comprising: a wiring layer: a diffusion suppressing layer that covers the wiring layer and suppresses diffusion of a metal component of the wiring layer; a base metal layer that covers the diffusion suppressing layer; and a passivation layer that covers the base metal layer, wherein the base metal layer contains at least one of Co and Cr, and wherein the passivation layer is an oxide film of the base metal layer.

2. (Cancelled) 

3.  The wiring board according to claim 1, wherein the diffusion suppressing layer is made of an alloy containing a metal component of the wiring layer.

4.   (Cancelled) 



6. (Currently Amended) A method of manufacturing a wiring board, the method comprising: forming a wiring layer over a substrate; forming a diffusion suppressing layer that covers the wiring layer and suppresses diffusion of a metal component of the wiring layer; forming a base metal layer that cavers the diffusion suppressing layer; and forming a passivation layer that covers the base metal layer, wherein the base metal layer contains at least one of Co and Cr, and wherein the passivation layer is an oxide film of the base metal layer. 

7. (Cancelled) 

8.  The method according to claim 6, wherein the diffusion suppressing layer is made of an alloy containing a metal component of the wiring layer.

9. (Cancelled) 

10. The method according to claim 6, wherein a width of the wiring layer is 1.0 µm or less. 

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A wiring board comprising: a wiring layer: a diffusion suppressing layer that covers the wiring layer and suppresses diffusion of a metal component of the wiring layer; a base metal layer that covers the diffusion suppressing layer; and a passivation layer that covers the base metal layer, wherein the base metal layer contains at least one of Co and Cr, and wherein the passivation layer is an oxide film of the base metal layer.
          Therefore, claim 1 and its dependent claims 3, 5 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; A method of manufacturing a wiring board, the method comprising: forming a wiring layer over a substrate; forming a diffusion suppressing layer that covers the wiring layer and suppresses diffusion of a metal component of the wiring layer; forming a base metal layer that cavers the diffusion suppressing layer; and forming a passivation layer that covers the base metal layer, wherein the base metal layer contains at least one of Co and Cr, and wherein the passivation layer is an oxide film of the base metal layer.
          Therefore, claim 6 and its dependent claims 8, 10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHERMAN NG/Primary Examiner, Art Unit 2847